Citation Nr: 1416550	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a brain disorder, to include depression, paranoid delusional disorder, chemical intoxication, and cognitive impairment, to include as due to in-service chemical exposure.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1982, with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a September 2010 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

A November 2010 Board decision denied service connection for a brain condition to include as due to in-service exposure to chemicals.  Consequent to a May 2011 Order by the Court of Appeals for Veterans Claims (Court) promulgating a Joint Motion for Remand (Joint Motion), the appeal was remanded to the Board. 

A July 2011 letter notified the Veteran and his attorney that they had 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Joint Motion's directives.  A request for a 90 day extension received in August 2011 was granted; in January 2012, October 2012, January 2013, December 2013, January 2014, and April 2014 additional argument and evidence was received accompanied by a waiver of review by the Agency of Original Jurisdiction.  

The Veteran's appeal was remanded by the Board in March 2012 and January 2013.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence of record does not relate the Veteran's brain disorder (to include depression, paranoid delusional disorder, chemical intoxication and cognitive impairment) to his military service or any incident therein, to include in-service chemical exposure.


CONCLUSION OF LAW

The criteria for service connection for a brain disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A October 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's Social Security Administration (SSA) disability determination, and related records in November 2008.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  In the aggregate, the July 2012 and February 2013 VA examination and opinions are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disability's history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board may proceed to a decision.   

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records do not reflect treatment for psychiatric or neurologic impairment.  The Veteran sought treatment for dizziness and headache in July 1978 at which time an upper respiratory infection was diagnosed.  [It is important to note that during his September 2010 Board hearing, the Veteran testified that the first three years of his active service, from 1977 to 1980, he worked as a cook.]  An April 1982 examination noted no neurologic or psychiatric clinical abnormalities or diagnoses; on his Report of Medical History that month, the Veteran endorsed depression and nervous trouble, which the examining physician clarified were related to pressure at work to include an incident where tools had gone missing.  A May 1982 record noted that the Veteran sought treatment in the mental health clinic for family problems; a diagnosis of mild acute adjustment reaction was made.  

National Guard records also show no neurologic or psychiatric symptoms.  The January 1983 service entrance examination showed no preexisting neurologic or psychiatric symptoms or disabilities; the January 1983 Report of Medical History noted the Veteran's report of a pre-service head injury; the examining physician clarified that it the Veteran sustained a forehead laceration in 1972 which was not considered disabling.  The March 1989 Report of Medical History showed the Veteran denied experiencing any psychiatric symptoms such as insomnia, depression, or anxiety.  At the March 1989 and July 1993 periodic examinations, no neurologic or psychiatric clinical abnormalities were noted.  In the July 1993 Report of Medical History, the Veteran denied experiencing any psychiatric symptoms such as insomnia, depression, or anxiety, but endorsed a history of headaches prior to service.  

The post-service evidence reflects diagnoses of depression, paranoid delusional disorder, chemical intoxication, and cognitive impairment.  Specifically, paranoid delusional disorder was first diagnosed when the Veteran was involuntarily admitted to a private hospital after threatening to harm another person.  A diagnosis of multi-substance sensitivity syndrome was given at that time; a diagnosis of severe permanent chronic illness accompanied by toxic encephalopathy was also given in August 1997.  Depression and paranoia were diagnosed at an October 1996 evaluation; rule out cognitive disorder was noted at an October 1997 VA visit.  The record reflects that these diagnoses, most prominently paranoid delusional disorder, continued to be treated through the present time.

However, after extensive review and consideration of the record, the Board finds that service connection is not warranted for these diagnoses.  As a threshold issue, the Board does not find credible or probative the Veteran's testimony at his September 2010 Board hearing that he started to have physical and cognitive problems in service as a result of paint fumes to which he was exposed in Korea upon his stateside return.  This is because although he reported this to the VA examiner and to the private examiners who, through the Veteran's attorney, have submitted nexus opinions, the vast majority of the evidence reflects that the Veteran's symptoms in relation to his chemical exposure occurred beginning in 1994, as a result of post-service civilian employment conditions.  This includes a July 1997 private evaluation which noted the Veteran denied having a psychiatric or other significant medical history during service, which is confirmed by the Veteran's own service treatment records.

More than a dozen records received by VA as part of the information received from SSA, dated from 1996 to 1998, reflect the Veteran's repeated report that his symptoms began in 1994, after roughly ten years working as an auto body painter, when he began to work for a particular company.  From these records, to include a January 1996 private record, it appears that it was the Veteran's belief that his symptoms resulted from this particular employer's working conditions, being that he sought workers compensation from them after requesting an adequate ventilation system be installed.  Further, these records reflect the Veteran's repeated denials of experiencing symptoms prior to that time.  A January 1996 record noted that his symptoms began in 1994 when he was working at an auto body shop.  A September 1996 record noted the Veteran's admission that prior to November 1994, he rarely or never had cognitive or neurologic problems.  A February 1997 social services report contained the Veteran's admission that his symptoms began in November 1994, around the time he was overexposed to chemicals.  An October 1998 disability report recorded the Veteran's report that his symptoms began in November 1994.  May 2002 records note the Veteran's suspicion that his symptoms were related to chemical exposure at work because his symptoms began in November 1994 when he was working at an auto body shop.

It is important to note that while SSA found the Veteran disabled from November 1994 due to depression and chemical intoxication, it did not attribute the Veteran's diagnoses to military service.  The decision narrative noted that the Veteran had worked as an auto body painter beginning in 1986, but began experiencing his claimed symptoms beginning in November 1994.  Ultimately, in the aggregate, the above medical evidence clearly contradicts the Veteran's assertions in conjunction with his claim for VA benefits that he had experienced his cognitive, neurologic and/or psychiatric symptoms beginning upon his return from Korea and after exposure to chemicals during military service.  This inconsistency calls into question the credibility of the Veteran's statements.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  

Private and VA records dated beginning in February 2002 continue to address the Veteran's assertions that his cognitive and psychiatric symptomatology were related to his chemical exposures, either from his work environment or as a result of poisoning by his wife via pills and/or his cigarettes.  Diagnoses of paranoid delusional disorder were repeatedly made, to include in May 2002 by a private clinician after blood work was negative for any levels of toxins like isocyanine, methylene chloride, and chromium.  A January 2003 VA treatment record noted a diagnosis of personality disorder with delusions and paranoid ideology; it was also pointed out that the Veteran rejected these diagnose, believing instead that he was chemically poisoned by his ex-wife.  

The first VA treatment record noting the Veteran's assertion that his symptoms were related to his military service was dated in July 2006; he insisted on being seen by an occupational physician because he had suffered chemical exposure and needed it to be confirmed that his condition was military-related.  With respect to this nexus, four opinions are of record.

In the July 2012 VA examination report, the VA examiner noted that the Veteran was unable to provide a cogent work history secondary to his mental status, and contradicted himself by noting that he had been receiving SSA benefits since 1997, but had last worked in 2011.  The Veteran reported no mental health treatment, and the examiner confirmed no psychiatric treatment since at least 2009 based on the record.  He was not on any psychotropic medications, but maintained that his symptoms, which he was unable to describe, were due to chemical exposure, specifically exposure to gasoline.  Review of his records revealed that he was psychiatrically admitted in Maryland for observation after homicidal threats.  he continues to carry a diagnosis of delusional disorder.  The examiner noted that the Veteran's MMPI-2 profile was consistent with a schizophrenia diagnosis, and was also consistent with the previous diagnosis of delusional disorder.  The examiner noted that the Veteran did not appear to be clinically depressed, as mental status examination was negative for depressive symptoms and the Veteran denied depressive symptoms.  The examiner then concluded that the question about whether or not chemical intoxication occurred during service, and whether or not it was the cause of cognitive impairment, was outside the scope of his expertise.  While the examiner did not observe any signs of cognitive impairment, there was evidence to support a delusional disorder diagnosis, but the examiner stated that he could not provide an opinion concerning the nexus between the Veteran's delusional disorder and his military service without resorting to speculation, on the basis that there was insufficient data to conclude that the Veteran suffered from a delusional or similar disorder during active duty.  

The September 2013 VA addendum opinion noted that the Veteran continued to carry a diagnosis of delusional disorder and that he was convinced that chemical exposure, specifically exposure to auto paints, had resulted in this condition.  However, he was not able to describe his symptoms when asked directly about them.  Regarding the issue of a causal connection between chemical exposure and psychiatric symptoms, the examiner was not aware of any studies indicating a causal link.  In over 30 years of professional experience, the examiner stated that he had never met a patient whose chemical exposure resulted in psychiatric symptoms.  Further, review of the record does not confirm such exposure in-service.  A November 2013 addendum found that the Veteran's delusional disorder was less likely than not incurred in or caused by military service.  In noting that the underlying etiology for delusional disorder is not well understood, and no science connecting delusional disorder to any particular event, there was simply no explanation for the Veteran's diagnosed delusional disorder, and no evidence obtained during the examination or from a review of his file suggesting connection between his delusional disorder and his military service.

The February 2013 private opinion noted that while the Veteran's pre-service gasoline fumes exposure had no discernible effect on his health, his gas training exposure in service resulted in demonstrable effect on his mental status, such that he developed neurologic and psychiatric symptoms.  This examiner found that there was also evidence that the Veteran's in-service chemical exposures created stress such that he no longer had significant further exposure to chemicals.  His persecutory disorder had been associated by his in-service clinical evaluator related to his marital situations and family problems.  This examiner stated that while the VA examiner was unqualified to provide an opinion in the Veteran's case because he did not understand the effects of brain disease on persecutory delusions, he was, and found that the pre-service chemical exposure did not play a significant role in his persecutory disorder.  As to his primary diagnosis of persecutory delusional disorder which all evaluators have considered render him permanently disabled, there does not appear to be evidence that a chemical brain disorder is a primary or even a significant cause of this disorder.  His history does not reflect significant depressive symptoms and his paranoid stance seems to be predominant.

A January 2014 private nexus opinion concluded that the Veteran's psychiatric symptoms emerged during active service, continued during his service in the Reserves, gradually increased in severity until 1994 at which time he was awarded disability benefits by the SSA, and continue to the present time.  The opinion found that the Veteran's in-service chemical exposure manifested after he returned from overseas service, based on the Veteran's description of addiction symptoms, as well as developing mental problems and marital and family conflict.  The Veteran had reported to this examiner that his anxiety symptoms began in 1981 or 1982 and had increased in severity in 1994.  The examiner noted that his extensive review of the claims file revealed several diagnoses of a neuropsychiatric condition which was determined to be secondary to chemical exposure, and that the practice of psychiatry in the 1970s was not as developed as it was in the present period, such that the Veteran's then-existing neuropsychiatric disorder may not have been as easily diagnosed then as it would be now.  

After reiterating a significant amount of the medical evidence of record, and discussing the history of psychiatry throughout the world as well as his own professional experiences, the private opinion concluded that there is at least a 50 percent probability that the Veteran had prodromal psychiatric symptoms during service, such that it was at least as likely as not that he had prodromal psychiatric disorder during service that was etiologically linked to his present disability.  Further, he stated that the pseudo somatic complaints the Veteran reported in service were part of the prodromal syndrome, and therefore there was at least a 50 percent probability that his physical complaints were a manifestation of prodromal phase of his psychiatric disorder.  Noting that the chemical exposure the Veteran sustained during service was much more detrimental to his brain than the post-service chemical exposure he received as a civilian, however, it was reasonable to state that the Veteran's delusional disorder, which was essentially part of the most broadly defined psychotic disorder of the Veteran, would develop even if no chemical exposure occurred (in-service or post-service).  

The private examiner noted that he was able to provide an opinion as to the Veteran's delusional disorder better than the VA examiner because the VA examiner was a clinical psychologist with no medical training and the specific issue with this Veteran was the presence of organic-based psychiatric problems.  He also noted that the gaps in the Veteran's treatment for delusional disorder were not an issue, as delusional ideation does not disappear because it is the result of impairment of the brain structure and morphological changes (atrophy) of the brain.  Finally, the private examiner concluded that his opinion was not contingent on the Veteran's lay assertions with respect to his history of clinical symptomatology; rather, the examiner's opinions were supported by the "clear documentation" in the service records as to the Veteran's psychiatric symptoms during military service.

The July 2012 VA opinion addressed only the psychiatric part of the Veteran's claim, and to that extent, it is of limited probative value.  However, that opinion did not link the Veteran's delusional disorder to his military service, based on the lack of treatment for a psychiatric disorder during service.  Indeed, that part of the opinion is supported by the evidence of record; the Veteran's only report of psychiatric symptoms during service was in relation to family problems he experienced shortly before his separation from active service; no symptoms or diagnoses were found within his National Guard records.  

The September 2013 VA opinion and November 2013 addendum is more probative.  In finding that the Veteran's delusional disorder was less likely than not incurred in or caused by service, the examiner noted that review of the record did not provide support for such a nexus between the disorder and military service, and that his 30 years of clinical experience plus review of the relevant medical literature did not suggest such a link between in-service chemical exposure and psychiatric symptoms.  

The February 2013 private opinion is not probative as it is predicated on false facts as reported by the Veteran.  It simply does not address the many occasions in the record where the Veteran denied experiencing symptoms prior to 1994.  This is important because although opinions may be considered by VA as probative even if the examiner has not reviewed the claims file, opinions that are not fully informed, or incorrectly informed, are less probative simply on that basis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); c.f. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The opinion also references "gas training exposure," but this is contradicted by the January 1996 record of VA treatment at which Veteran reported being exposed to teargas during basic training, which is not the chemicals the Veteran asserts are responsible for his current cognitive, neurologic, and/or psychiatric symptoms.  Further, the opinion noted that the alleged gas training exposure resulted in a demonstrable effect on his mental status, but this is not documented in the active duty service treatment records, or in the National Guard records, in which the Veteran specifically denies experiencing neurologic and psychiatric symptoms on his Reports of Medical History.

Like the February 2013 private opinion, the January 2014 private opinion also is predicated on false facts.  As a threshold issue, it asserts that the Veteran's symptoms began in service and increased in severity through 1994 when SSA benefits were awarded, but the totality of the evidence disproves this belief.  See id.  Thus, this private physician's conclusion - that the Veteran had prodromal psychiatric symptoms during service constituting a disorder that was etiologically linked to his current disability - is not probative.  In light of the evidence of record disproving the existence of psychiatric symptoms in service aside from those related to family problems, the physician's finding that the Veteran's currently diagnosed delusional disorder would have developed even if no chemical exposure occurred, tends to suggest that the condition was congenital or developmental in nature; service connection is prohibited for such conditions.  38 C.F.R. § 3.303 (c) (2013).  Further, this physician pointed out that his opinion was not contingent on the Veteran's lay assertions, but was rather supported by the "clear documentation" in the service treatment records as to the Veteran's psychiatric symptoms.  Again, the Veteran's reports of anxiety on separation were noted to be related to a work situation involving a theft of tools, and adjustment issues related to family problems.  Otherwise, no psychiatric symptoms were mentioned, to include during the Veteran's National Guard service which immediately followed his active duty service, or in the post-service period until 1994, of which the record clearly reflects the Veteran's denials of psychiatric symptoms or disorders.

Ultimately, the evidence contradicts the Veteran's asserted continuity of symptoms since service, and the September 2013 opinion, having been accompanied by rationale and supported by the evidence of record, is more probative than the July 2012 opinion or the February 2013 or January 2014 private opinions.  For these reasons, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a brain disorder, to include depression, paranoid delusional disorder, chemical intoxication, and cognitive impairment is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


